DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims priority to provisional U.S. Patent Application No. 62/693601 filed July 3, 2018, U.S. Provisional Patent Application No. 62/693610 filed July 3, 2018, and U.S. Provisional Patent Application No. 62/782507 filed December 20, 2018.

Information Disclosure Statement
The IDS submitted on 7/1/2019 was previously considered. 

Status of Claims
Applicant’s amended claims, filed 4/22/2021, have been entered. Claims 1, 2, and 4-9 have been amended. Claims 3 and 10-18 have been canceled. Claims 1, 2, and 4-9 are currently pending in this application and claims 1, 2, and 4-9 have been examined.  

Allowable Subject Matter
Claims 1, 2, and 4-9 would be allowable if rewritten to overcome the claim rejection(s) under 35 U.S.C. 112 and 35 U.S.C. 101 set forth in this Office Action.

Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 is more than one sentence as there is a period (.) in line 22. For purposes of compact prosecution, Examiner will interpret line 22 of claim 7 as “…related to the amount of the item, indicating that the amount of the item[[.]] is less than or equal to…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a processor of the information processing apparatus” in lines 6-7. It is unclear if the “processor” is the same or different from the processor recited in line 2. For purposes of compact prosecution, Examiner will examine the limitation of line 6 to read as “the processor.” Claims 2 and 4-6 inherit the deficiencies noted in claim 1. Appropriate correction is required. 

Claim 1 recites the limitation “a communication network” in line 16 and lines 26-27. It is unclear if the “communication network” of lines 16 and 26-27 is the same or different from the communication network recited in line 6. For purposes of compact prosecution, Examiner will examine the limitation of lines 16 and 26-27 to read as “the communication network.” Claims 2 and 4-6 inherit the deficiencies noted in claim 1. Appropriate correction is required. 

Claim 2 recites “the information about the item; at least one of the information related to the amount of the item and the information related to the expiration of the item; and the purchase suggestion are displayed in order from left to right on the first screen.” The metes and bounds of this claim is unclear. For purposes of compact prosecution, Examiner will examine the limitation as “the information about the item, [[;]]the at least one of the information related to the amount of the item and the information related to the expiration of the item[[;]], and the purchase suggestion are displayed in order from left to right on the first screen. Appropriate correction is required. 

Claim 4 recites “in (c), (c-i)” in line 8. The limitation (c-i) lacks antecedent basis. For purposes of compact prosecution, Examiner will examine the limitation as “in (e), (e-i). Appropriate correction is required. 

Claim 4 recites “in (c), (c-ii)” in line 15. The limitation (c-ii) lacks antecedent basis. For purposes of compact prosecution, Examiner will examine the limitation as “(e), (e-ii). Appropriate correction is required. 

Claim 5 recites “the camera” in line 3. The limitation “camera” lacks antecedent basis. For purposes of compact prosecution, Examiner will examine the limitation as “a camera”. Appropriate correction is required. 

Claim 5 recites the limitation “a third condition” in lines 11-12. It is unclear if the “third condition” of lines 11-12 is the same or different from the third condition recited in line 7. For purposes of compact 

Claim 5 recites “in (c), (c-i)” in line 13. The limitation (c-i) lacks antecedent basis. For purposes of compact prosecution, Examiner will examine the limitation as “in (e), (e-i). Appropriate correction is required. 

Claim 5 recites “(c-ii)” in line 20. The limitation (c-ii) lacks antecedent basis. For purposes of compact prosecution, Examiner will examine the limitation as “in (e-ii). Appropriate correction is required. 

Claim 7 recites the limitation “a communication network” in line 14. It is unclear if the “communication network” of line 14 is the same or different from the communication network recited in line 6. For purposes of compact prosecution, Examiner will examine the limitation of line 14 to read as “the communication network.” Claims 8 and 9 inherit the deficiencies noted in claim 7. Appropriate correction is required. 

Claim 8 recites “in (d-i): the information about the item; at least one of the information related to the amount of the item and the information related to the expiration of the item; and the purchase suggestion are displayed in order from left to right on the first screen. Wherein in (e-i):…” The metes and bounds of this claim is unclear and (e-i) lacks antecedent basis. For purposes of compact prosecution, Examiner will examine the limitation as “in (d-i): the information about the item, [[;]]the at least one of the information related to the amount of the item and the information related to the expiration of the , and the purchase suggestion are displayed in order from left to right on the first screen[[.]]; and”. Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
In the instant case, claims 1, 2, and 4-6 are directed to processes and claims 7-9 are directed to systems (see MPEP 2106.03). 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 1 and 7 (representative) recites the abstract idea of “suggesting the purchase of an item or displaying order information of the item based on conditions being satisfied.”
Specifically, claim 1 (representative) recites “determining,…at a storage structure, information about at least one of an amount and an expiration of an item stored in the storage structure; (b) receiving,…information…about the at least one of an amount and an expiration of an item stored in the storage structure; (c) determining…information about whether the information about the at least one of the amount and the expiration of the item satisfies each of a first condition and a second condition or not, the first condition indicating the at least one of that the amount of the item is less than or equal to a given amount and that the expiration of the item falls within a given period, and the second condition indicating that…transmitted order information to a sales…to order the item and the item has not arrived; (d) transmitting,… the determined information about whether the information about the at least one of the amount and the expiration of the item satisfies each of the first condition and the second condition; (e-i) when the first condition is satisfied and the second condition is not satisfied, 
Specifically, claim 7 (representative) recites “(a) receive,…at a storage structure, information about at least one of an amount and an expiration of an item stored in a storage structure; (b) determine information about whether the information about at least one of the amount and the expiration of the item satisfies each of a first condition and a second condition or not, the first condition indicating at least one of that the amount of the item is less than or equal to a given amount and that the expiration of the item falls within a given period, and the second condition indicating that… transmitted order information to a sales…to order the item and the item has not arrived; (c) transmit…the determined information about whether the information about the at least one of the amount and the expiration of the item satisfies each of the first condition and the second condition; (d-i) when the first condition is satisfied, display… a first screen including: information about the item; at least one of (i) information related to the amount of the item, indicating that the amount of the item is less than or equal to the given amount and (ii) information related to the expiration of the item, indicating that the expiration of the item falls within the given period; and a purchase suggestion for a product corresponding to the item, and receive input from a user…to transmit…the order information 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claims 1 and 7 recite the abstract idea of “suggesting the purchase of an item or displaying order information of the item based on conditions being satisfied”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in representative claims 1 and 7 are certain methods of organizing human activity because the systems/methods provide suggestions to purchase items based on the satisfaction of certain conditions such as if the quantity of the item is less than or equal to a predetermined amount in one or more storage structures and/or if the item expiration falls within a given period and provides a user information if the item has already been ordered but the item has not arrived. Suggesting the purchase of the item and providing information on an ordered item is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, claims 1 and 7 recite abstract ideas.
processor, a sensor, a communication network, a sales server, a display terminal, an input unit, memory, a program, and a screen. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. For example, the specification describes an Information processing system 10 includes information processing server 100, one or more display terminals including display terminal 200, and storage structure 300 (see Fig. 2 and page 7, line 23 to page 8, line 14), wherein the processor 101 is described as an electronic circuitry that is connected to memory 102 and “displays, on display 204 of display terminal 200, a screen” (see Fig. 2 and page 8, line 23 to page 9, line 6), while the display terminal is described as including a display and “displays a screen on the display based on screen information received from information processing server 100” (see page 8, lines 6-10). Additionally, with regard to the display, Application’s Specification describes the display terminal 200 may be a portable information terminal having a display (for example, a smartphone or tablet computer)” (see Specification page 52, lines 2-7). The communication network is also described at a high level of generality as transmitting “wired and wireless communication” between computing devices (see Specification pages 9-10). Finally, the Specification describes the “sensor” in generic terms such as an image sensor/camera capable to capturing images (304B) or weight sensor capable of recording weights (304A). These descriptions of the additional elements demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “suggesting the purchase of an item or displaying order information of the item based on conditions being satisfied” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1 and 7 are ineligible.
Dependent claim(s) 2, 6, 8, and 9 not aid in the eligibility of independent claims 1 and 7 as they merely act to provide further embellishments of the abstract idea recited in claims 1 and 7. Accordingly, claim(s) 2, 6, 8 and 9 is/are ineligible.
Dependent claim(s) 4 and 5 further recite the additional element(s) of a camera. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an 

Response to Arguments
Applicant’s arguments filed 4/22/2021, with respect to the previous 35 USC §112 rejections have been fully considered and are persuasive in view of the currently amended claims. Accordingly the previous 35 USC §112 rejections are withdrawn. 
Applicant’s arguments filed 4/22/2021, with respect to the 35 USC §101 rejections have been fully considered but they are not persuasive. Applicant argues the amended claims do not involve any of the enumerated groupings, including certain methods of organizing human activity. Examiner respectfully disagrees. As explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas. According to the 2019 PEG, the question of whether a claim is “directed to” a judicial exception in Step 2A is now evaluated using a two-prong inquiry. Prong One asks if the claim “recites” an abstract idea, law of nature, or natural phenomenon. Under that prong, the mere inclusion of a judicial exception such as a method of organizing human activity in a claim means that the claim “recites” a judicial exception (see October 2019 Update: Subject Matter Eligibility). Additionally, the 2019 PEG instructs examiners to refer to the groupings of abstract ideas enumerated in Section I of the 2019 PEG (i.e., mathematical concepts, certain methods of organizing human activities, and mental processes) in order to identify abstract ideas. As noted above and in the previous office action, the claims recite suggesting the purchase of an item or displaying order information of the item based on conditions being satisfied. This is an abstract idea because it is a concept of business relations between a user and a sales entity for an item, which makes it a method of organizing human activity (i.e., one of the groupings of abstract ideas enumerated in Section I of the 2019 PEG). Accordingly, with . 
Applicant further argues the amended claims, as a whole, integrates the alleged abstract idea into a practical application. Examiner respectfully disagrees. As recited in the above rejection, in Step 2A, Prong Two, the claims were analyzed to identify whether there were any additional elements recited in the claim beyond the judicial exception(s) and evaluated those additional elements to determine whether they integrate the exception into a practical application of the exception. The 2019 PEG defines the phrase “integration into a practical application of the exception” to require the additional element(s) or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Independent claims 1 and 7 recited additional elements such as a processor, a sensor, a communication network, a sales server, a display terminal, an input unit, memory, a program, and a screen. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology (see MPEP 2106.04(a)(I)). While Applicant argues the combination of the various elements that are claimed in the present claims provide a particular, practical application of the alleged abstract idea resulting in an improved control method for managing and using item inventory information and presenting the user with information for managing inventory, Examiner respectfully Bascom). As currently recited, the instant claims are directed to improving the argued business task of “presenting user with information for managing inventory”, or more simply “suggesting the purchase of an item or displaying order information of the item based on conditions being satisfied” (i.e., the abstract idea). Therefore, the instant claims do not solve a technical problem that the prior art failed to solve and the Examiner maintains the claims do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Lastly, Applicant argues the amended claims recites additional elements that amount to significantly more than the alleged abstract idea. Examiner respectfully disagrees. The argued improvements to the inventory control method are directed to the improvement of the abstract idea and are not directed to a problem specifically arising in the realm of computers or networks as the current invention address a business challenge that is not particular to the Internet/technology. It is noted that receiving or transmitting data over a network, e.g., using the Internet to gather data is considered to be well-understood, routine, and conventional computer functions (see MPEP 2106.05), "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (see MPEP 2106.05), and claims reciting new abstract ideas for which there is no prior art (i.e., an “inventive concept” or novelty) is not the test for patent eligibility (see MPEP 2106.05). Accordingly, Examiner maintains the additional elements are merely being used to apply the abstract idea to a technological environment and the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea.
35 USC §102 and 103 rejections have been fully considered and are persuasive in view of the currently amended claims. Accordingly the previous 35 USC §102 and 103 rejections are withdrawn. 


Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Lefkow et al. (US 2019/0295148 A1) discloses using sensor data from an auto replenishment device to generate recommendations for ordering items. 
	Reference B of the Notice of References Cited Lee et al. (US 2017/0186074 A1) discloses a user device, such as a refrigerator, configured to receive item purchase requests from a user and transmit the purchase request.
	Reference C of the Notice of References cited Corona et al. (US 2017/0039511 A1) discloses a refrigerator that scans the contents of the refrigerator to create inventory lists and based on conditions recommends and notifies user such as a suggestion for placement, when to consume, when to dispose, and order.  

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625